UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6145


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALTON BERNARD COUTHER, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:12-cr-00187-RAJ-TEM-1)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alton Bernard Couther, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alton Bernard Couther, III, appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2018) motion for a sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Couther, No. 2:12-cr-00187-RAJ-TEM-1 (E.D. Va. Jan. 15, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2